                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

BRYAN ANGLE, II,                              )
                                              )
               Plaintiff,                     )       Case No. 1: 16-cv-00276 (Erie)
                                              )
v.                                            )
                                              )       SUSAN PARADISE BAXTDER
                                              )       UNITED STATES DISTRICT JUDGE
                                              )
                                              )       RICHARD A. LANZILLO
CAPT. CARTER, LT. DAVIS, LT.                  )       UNITED STATES MAGISTRATE JUDGE
STEED, C.O. JOHN DOE, U.M. PERRY,             )
                                              )       O R DE R
                                              )       [In re: ECF No. 65]
               Defendants.                    )
                                              )

       Plaintiff Bryan Angle II, has filed a document entitled “Objections to R&R for

TRO/Injunction.” ECF No. 65. These purported objections concern a motion for a temporary

restraining order that Angle claims was filed with this Court on January 10, 2019. The docket

does not reflect the filing of any motion by Angle on that date.

       Angle filed a Motion for Injunctive Relief on November 13, 2018. ECF No. 53. The

undersigned submitted a Report and Recommendation to the Court suggesting denial of that

motion on November 15, 2018. ECF No. 56. The Honorable Susan Paradise Baxter, United

States District Judge, adopted the Report and Recommendation on January 2, 2019, and denied

the Motion for Injunctive Relief. ECF No. 57. Further, the undersigned filed a Report and

Recommendation on February 1, 2019 recommending that the Defendants’ Motion for Summary

Judgment be granted in part and denied in part. ECF No. 58. Judge Baxter adopted that Report

and Recommendation and entered an order on February 28, 2019.

       Then, on March 4, 2019, Angle filed a document entitled “Motion for Preliminary

Injunction/Emergency Temporary Restraining Order.” ECF No. 61. In actuality, this was a

                                                  1
request for a status update on a motion for injunctive relief that Angle claims to have filed on

January 10, 2019. As the Court noted above, no motion was received on that day or any other in

the month of January, 2019. This Court, construing Angle’s motion as one requesting

information on his previous motion for injunctive relief, denied the motion as moot since that

motion had already been ruled on. ECF No. 63.

       Turning now to Angle’s most recent filing, that motion is likewise DENIED because it

references a motion not filed on this docket. Should Angle desire to file another motion for

injunctive relief he may do so. The Court expresses no opinion on the merits of any such

motion, however.

       A printed copy of the docket will be forwarded to the Plaintiff as a courtesy along with a

copy of this order.

       Entered this 22nd day of March, 2019.




                                                      s/s Richard A. Lanzillo
                                                      RICHARD A. LANZILLO
                                                      UNITED STATES MAGISTRATE JUDGE




                                                 2
